Title: To John Adams from John Marshall, 2 August 1800
From: Marshall, John
To: Adams, John



Sir
Washington Aug. 2d. 1800

I have just receiv’d your letter of the 25th of July inclosing the recommendations of several gentlemen for the vacant office of Marshal for this district.
I am sensible of the confidence you place in me, when you authorize me to fill the commission with the name of such person, as on the best information I can collect, shall appear most proper; & I shoud not have hesitated to insert the name of Mr. Chase had I not supposd that the reasons assignd against his appointment by Mr. Stoddart, had some weight, and might probably produce a change in your wishes on that subject. I shall therefore postpone filling up the commission until I receive your answer to my letter stating Mr. Stoddarts observations on the different candidates.
I have just receivd a lettere from a Mr. Richard Tripe of Dover in New Hampshire stating that his son Daniel Tripe & another sailor are now detaind in prison in Guadaloupe, that the government of that island refuses to exchange them & threatens to prosecute & punish them criminally. Their offence is having retaken the Rebecca Henry the vessel in which they had saild from Portsmouth & which had been capturd by a french privatier, & having killd the prize Master in the act of rescuing the vessel. The next day the Rebecca Henry was taken by another privatier from the same island & carried into Guadaloupe. In such a case it seems to me proper to remonstrate against such a prosecution & to threaten retaliation if the prisoners shoud be executed. I shall however suspend my letter til I receive your instructions on the subject.
The commissioners under the Spanish treaty have awarded in favor of Messrs. Gregorie & Pickard of Boston the sum of 8487 2 ½ /100 dollars which award has been presented to the Spanish government & payment there of has been refusd because Mr. Viar the Spanish commissioner has refusd to not signd it—His reason for withholding his signature is that Messrs. Gregorie & Pickard have become American Citizens since the acknowledgement of our independence by the British government in 1783.
This act appears to me to be a direct violation of our treaty with Spain & I presume ought to be complaind of thro’ our minister at Madrid.
With the most respectful attachment / I remain Sir your obedt. Servt.
J Marshall